 THE DAYTON POWER AND LIGHT COMPANY337ing duties-making layout and design drawings for mechanical, struc-tural, and electrical equipment. It is necessary that they work alongwith, the inspectors at times in the process of inspecting structuresand electrical circuits and comparing them with the blueprints.Petitioner would exclude them.Petitioner seeks a separate unit of inspectors, all of whom are as-signed to T/S.They are required to know the intricacies of all me-chanical apparatus and some of the less intricate electrical apparatus.It is their job to inspect this apparatus, diagnose errors and flaws, andrecommend corrective action.They must know thoroughly the jobof the industrial hygiene technicians and sometimes take their places.As mentioned above, operations technicians sometimes work as in-spectors.Their work takes them into ECF, S1W, and A1W.The technical functions of NRF are thoroughly integrated andinterdependent, and all the employees spoken of above must be takentogether as constituting an appropriate unit.The interests and skillsof all those employees are quite similar.With the possible exceptionof the photographers, all are technical employees within the meaningof the Act.All are salaried, are on the same payroll, are subject tothe same personnel policies, are under the same progression program,have common facilities for eating, receive the same training course incriticality, and have identical employee benefits.Petitioner seeksarbitrary and artificial groups of these employees.The units peti-tioned for do not constitute functionally distinct or homogeneousgroups of employees, nor administrative or departmental units, suchas the Board might recognize .1In view of the foregoing facts, and the entire record, the Board con-eludes that neither of the two separate units petitioned for, nor theproposed alternative unit, is appropriate.Hence, the petitions hereinmust be dismissed.[The Board dismissed the petitions.]3 The result herein is consistentwith the ruleset forthinTheSheffieldCorporation,134 NLRB 1101.The Dayton Power and Light CompanyandLocal175,UtilityWorkers Union of America,AFL-CIO.'Case No. 9-R-1069.May 24, 1962ORDER DENYING MOTIONOn July 7, 1943, followingan election pursuantto an agreement forconsent election,Local 175 was certified as the collective-bargainingIThis is the present name of the Union.Its name atthe time itwas certified in 1943was Local 175, Utilityworkers Organizing'Committee,C.I.O.A motion to change therecords in this case to reflect the new name of the Union was granted at the hearing.The Union is hereinafter referredto as Local 175.137 NLRB No. 29.64985G-63-vol. 137-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all employees of The Dayton Power and Light Com-pany, Dayton, Ohio, with the exception of guards, student employees,administrative officers, the gas service engineer, and certain super-visory and confidential employees.The latest contract between Local 175 and the Employer, effectiveOctober 20, 1961, contains a unit description essentially the same asthe one in the original certification.It includes "all employees,"with a, long list of specific exclusions.The main exclusions are plantprotection employees, administrative officers, all part-time employees,cadets, students, and specifically named supervisory, professional,and confidential employees.On October 30, 1961, Local 175 filed a motion to clarify the certifica-tion to include within the unit three "programers" employed by theEmployer in its new data processing center.The Board having con-sidered the motion, and, having decided that it raised substantial andmaterial issues of fact, issued an "Order Directing Hearing" on Janu-ary 29, 1962.A hearing was held on March 26 and 27, 1962, beforeMark 11I. Reynolds, hearing officer.Thereafter, the Employer andthe Union filed briefs in support of their positions, and the mattercalve on to the Board for consideration.Local 175 contends that the programers are technical employees,that the present bargaining unit includes technical employees, andhence the programers should be included in the unit. The Employercontends that the programers are professional, managerial, and confi-dential employees, and hence should not be included in the unit.The record shows that Employer's data processing center wasstarted in September 1961.The Employer chose employees to staffthe center by giving an examination to 258 of its employees.Fromthose taking the exam, 42 were chosen and were sent to a 3-week train-ing program in data processing given by the National Cash RegisterCompany, whose data processing machines Employer is leasing.From the 42 taking the course, 3 were chosen to become "programers" 2and 3 to become "analysts."Basically, the data processing system is a system whereby all avail-able information on a given subject is collected, analyzed, sununarized,and synthesized into a conclusion or report, and then "coded" or putinto "machine language" which can be "fed" to data processing or pro-graming machines.A full-scale data processing system employsanalysts, programers, and coders.The anlysts decide what informa-tion is needed and pertinent, and they then collect this information,edit it into language which will be more meaningful to the programer,and pass it on to the programer. The programer devises a system orprogram of digesting the information, and the coder translates the2 The Employer presently employs four programers.All four are sought by Local 175to be included in the unit. THE DAYTON POWER AND LIGHT COMPANY339program into "machine language," so that when a topic is fed to themachine in code, the machine will "answer" with all the informationthat it has been previously fed on chat topic.The Employer has onlytwo classifications-analysts and programers.The programers alsodo the coding work involved. Local 175 seeks to include programers,but makes no contention as to analysts.As mentioned above, all the programers and analysts were chosenfrom among Employer's employees. All four programers were previ-ously members of the unit.record testimony shows that the formaland on-the-job training received by the programers is equal to approx-imately three one-semester college courses.Only one of the program-ers is a college graduate.The programers have attended meetingswith management at which the use of the programing equipment wasdiscussed in relation to programing management reports and policies.However, these employees do not in any way formulate, determine, oreffectuate management policies, nor do they assist in doing same.Al-though these employees will come in contact with labor cost and wagerate information, they will not be formulating policies as to thosecosts and wage rates. In view of these facts, and the entire record, theBoard concludes that the programers are not professional,' mana-gerial,' or confidential 5 employees, such as the Board would excludefrom an appropriate unit.Nor are the programers technical employees, as urged by Local 175.The job which is done by them was previously accomplished in a lesstechnical and less comprehensive way by employees working with anIBM 650 computer machine. The training required to operate anIBM 650 computer was 2 weeks, plus on-the-job training. The train-ing required for programing is 3 weeks, plus a comparable amount ofon-the-job training as was required for the IBM 650 program.Al-though it appears that the field of data processing is rapidly expand-ing and becoming more technical and complex, we do not feel that,at this time, the duties of the Employer's programers are significantlydifferent or more technical than were the duties of the former IBM650 computer-operators.The Board has already decided that suchemployees are not technical employees, and has included them in unitswith other office clerical employees.6When the Employer announced it would conduct an "eligibility"exam for the data processing jobs, it informed Local 175 that it wouldthereby be creating the job classifications of analyst and programer.At that time, Local 175's representative expressed the opinion thatprogramers should be included in the unit, but it took no position asto analysts, since it had doubts about them. Subsequently, when8 See,e g., Loew'a, Inc.,127 NLRB 976.' See, e g,Vulcanized Rubber and Plastics Company, Inc ,129 NLRB 1256.6 See,e., g,Vulcanized Rubber and Plastics Company, Inc., supra.SeeLoew's,Inc., supra. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations were carried on in October for the latest contract, nodiscussion of the inclusion of programers was had.The motionherein was filed after the contract was signed.Although the contractdescribes the unit as "all employees," with specific exclusions, andthe office clerical employees are not listed among the exclusions, itappears from the record that not all office clerical employees havebeen included in practice.The most important example is the exclu-sion of the employees who "programed" on the IBM 650 computermachine.As the employees who formerly did the job, which the programersnow do, were excluded from the unit, we find that a motion for clari-fication is not the proper method for adding the classification ofprogramers to the existing unit.' In view of the above findings, weshall deny Local 175's w. otion.[The Board denied the motion.]MEMBERS LEEDOrr and BROWN took no part in the consideration ofthe above Order Denying Motion.r Cf.Renvington Rand Dtivasion of Sperry RandCorpo)ation,132 NLRB 1093Franz Food Products of Green Forest,Inc.andFood Handlers,Local425, Amalgamated Meat Cutters and Butcher Workmenof NorthAmerica,AFL-CIO,Petitioner.Case No. 26-RM-129.May 05, 1962DECISION ON REVIEW AND ORDEROn December 27,1961, the Acting Regional Director for the Twenty-sixth Region, John E. Cienki, issued a Decision and Direction of Elec-tion in this proceeding.Thereafter, the Union, in accordance withSection 102.67 of the Board's Rules and Regulations, as amended, fileda timely request for review of such decision on the ground,inter alia,that the petition should be dismissed as no question of representationexists in view of the Union's unequivocal disclaimer at the hearingherein.The Board by telegraphic order, dated January 24, 1962, grantedthe request for review solely with respect to the policy on disclaimerand stayed the election pending its decision.Thereafter, the Unionfiled a brief limited to review of Board policy on disclaimer.The Acting Regional Director directed an election in the unit forwhich the Union was certified on September 6, 1960, rejecting its claimat the hearing not to represent any of the current employees in theunit as inconsistent with its pressing an appeal from his dismissal of a137 NLRB No. 35.